Arterburn, C.J.
This is an appeal from a habeas corpus proceedings in the Putnam Circuit Court wherein the defendant was ordered released from the Indiana State Farm. Defendant was originally sentenced by the Lake Criminal Court to serve two terms of one year each in the Indiana State Farm, commencing on October 21, 1968, the terms to run consecutively. On appeal to this Court, we held the trial court had no authority to order the consecutive terms and therefore we ordered the trial court to modify the judgment and sentence such that the two sentences would run concurrently for a total period of one year. Baromich v. State (1969), 252 Ind. 412, 249 N. E. 2d 30.
While serving his sentence at the Indiana State Farm, defendant Baromich was suspected by the authorities there to be engaged in trafficking with an employee of the State Farm and on February 12, 1969, he was confined to Administrative Segregation pending further investigation of his alleged violation of the rules of the institution. After our opinion in Baromich v. State, supra, which was rendered on July 3, 1969, the defendant petitioned for writ of habeas corpus in the Putnam Circuit Court alleging that he was confined at the Indiana State Farm without authority. The Putnam Circuit Court thereafter ordered the defendant released on July 25, 1969.
*185*184It is to be noted, however, that on July 18, 1969, the Institutional Disciplinary Board held a hearing at the Indiana State *185Farm, resulting in the defendant being deprived of his accrued “good time” due to the alleged trafficking that he had been engaged in while at the State Farm. He therefore was not entitled to be released by the Putnam Circuit Court, since his “good time” was taken away before he could lawfully have been released.
Under our computations, defendant could not be released until September 10, 1969. “Good time” again began to accrue after February 12,1969, when the defendant was placed in administrative segregation for trafficking with an employee of the Indiana State Farm. Therefore, defendant accrued “good time” as follows, pursuant to Burns Ind. Stat. Ann. (1956 Repl.) §13-511:
Date Good Total Good Time Time Accrued
March 12, 1969 3 3
April 12, 1969 4 7
May 12, 1969 5 12
June 12, 1969 6 18
July 12, 1969 7 25
August 12, 1969 8 33
September 10, 1969 (Pro rata) 8 41
The one year sentence theoretically would terminate on October 21, 1969. With good time accruing after February 12, 1969, the defendant was entitled to be released on September 10, 1969.
The judgment is reversed. The writ of habeas corpus having been improperly granted, the defendant is ordered recommitted to the Indiana State Farm by the Putnam Circuit Court to serve the remainder of his sentence.
Givan, Prentice, DeBruler and Hunter, JJ., concur.